JONES, JUDGE,
CONCURRING.
While I wholeheartedly agree with the result reached by the majority, I write separately to reiterate that suppression of evidence is a judicially created remedy where there has been a Fourth Amendment violation as related to the evidence; I do not believe “lack of possession” is an appropriate basis on which to move for *837suppression.2 As explained by the majority, Haney did not contest Hunley’s authority to consent to the search of her residence. The evidence discovered in the garage was in plain view of the officer when Hunley voluntarily allowed him to access that area. Haney failed to articulate any violation of his Fourth Amendment rights in connection with the evidence discovered in the garage. As such, there was no basis upon which to suppress that evidence.
The appropriate time for a defendant to rely on lack of possession is at the conclusion of the evidence.3’ If the defendant believes that the Commonwealth has failed to prove the element of possession, he should move for a directed verdict. See Deboy v. Commonwealth, 214 S.W.3d 926, 930 (Ky.App.2007). Upon the defendant making such a motion, the trial court then considers all the evidence presented and decides whether “a reasonable juror could have believed beyond a reasonable doubt that appellant had [actual or] constructive possession” of the instrumentalities of the crime. Houston, 975 S.W.2d at 928. Either the Commonwealth presents evidence that shows the defendant was in possession or it does not. The evidence itself, however, is admissible. The question for the trial court is one of sufficiency of the evidence, not its admissibility. Based on the record, it seems highly unlikely that Haney would have prevailed on a directed verdict had the case gotten that far. Suffice to say, at the preliminary stage, there was no ascertainable reason for the trial court to have excluded the evidence in question as Haney’s Fourth Amendment rights were not violated.

. “The dual purpose of the exclusionary rule has historically been to deter police misconduct by excluding evidence obtained in violation of the Fourth Amendment to the U.S. Constitution, as well as to encourage compliance with the constitutional protection against unreasonable searches and seizures." Hensley v. Commonwealth, 248 S.W.3d 572, 577 (Ky.App.2007).


. Kentucky courts have long used "the constructive possession concept to connect defendants to illegal drugs and contraband.” Houston v. Commonwealth, 975 S.W.2d 925, 927 (Ky.1998). "Constructive possession exists when a person does not have actual posses- . sion but instead knowingly has the power and intention at a given time to exercise dominion and control of an object, either directly or through others.” Johnson v. Commonwealth, 90 S.W.3d 39, 42 (Ky.2003) (citing United States v. Kitchen, 57 F.3d 516, 520 (7th Cir. 1995)) (quoting United States v. Garrett, 903 F.2d 1105, 1110 (7th Cir.1990)).